UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7658



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM BOYD FINE, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-93-278, CA-97-1140-7-20)


Submitted:   January 15, 1998             Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Boyd Fine, Jr., Appellant Pro Se. Harold Watson Gowdy III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Fine, No. CR-93-278 (D.S.C. Oct. 30, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2